Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 1 of 9



                                                                               AUG 23 2019
                            UNITED STATES DISTRICT COURT
                                                                                .A~JGEU\ E. "JC3U=
                            SOUTHERN DISTRICT OF FLORIDA                       cu::l·:v,,_   u S, J:::..T.   CT
                                Fort Lauderdale Division
                                                                               s ·;_   OF
                                                                                                             ---
                                                                                              r=u\ - ~;.: .. •. 1 1



                    Case Number: 17-cv-60533-MARTINEZ/OTAZO-REYES


Lt. Col. RODNEY SCOTT PATTERSON

       Plaintiff,

 vs.

AMERICAN AIRLINES, INC.,

       Defendant.
- - - - - - - - - - - - - - -I


                 Plaintiff, Lt. Col Rodney S. Patterson Response to ,
       William R. Amlong's request for Hearing on Plaintiff's Renewed Motion
           Pursuant to Florida Bar Rules of Professional Conduct [DE 219]
 Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 2 of 9




          Pro Se Plaintiff, Lt. Col Rodney Scott Patterson, hereby respectfully responds to his

  former attorney, William R. Amlong's request for Hearing on Plaintiff's Renewed             Motion

  Pursuant to Florida Bar Rules of Professional Conduct. Plaintiff brought this action under 38

  U.S.C. §§ 4301, et seq for substantive unlawful violations of his and Veteran's rights under the

  act (USERRA) The Plaintiff respectfully requests the Court take judicial notice and asserts:


         I.   The plaintiff's former attorney should be permitted to withdraw, as he and his firm

  were terminated for cause, the reasons having been previously disclosed to the Court and also

 due to the direct conflict which was created when this Court invited the defendant to file its

 motion for sanctions. As such it appears to the Plaintiff that he was unfairly prejudiced as the

 Defendant has repeatedly falsely disparaged and sought to infect this case with the Norelus and

 Ed Care matters despite the overwhelming evidence to the contrary. The Plaintiff has amended

 his appeal to the United States Court of Appeals for the 11 th Circuit, appealing the Order denying

 [205] MOTION for Judicial Disqualification entered on .July 24, 2019 [DE 213] and Order

 Denying Plaintiff's Amended Motion to Amend .Judgment entered August 1, 2019 [DE 216].


        2. Attorney Noel Pace was admitted to this case on March 6, 201 8 well after the dates of

the alleged sanctionable activities by American Airlines occurred.        Remarkably the Defendant

opposed the entry of Pace, who at the time had passed the Florida Bar Exam and was awaiting

admission to the Florida Bar. Pace due to the direct conflict created by the motions for sanctions

cannot represent Lt. Col. Patterson unless that direct conflict is resolved.


       3. The Plaintiff nor his attorneys were engaged in behavior which was in bad

faith, vexatious, wanton, or for oppressive reasons.     However, the Plaintiff does not agree or
    Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 3 of 9




     concede that American was acting in good faith; and is not in compliance with USERRA to this

     date with regard to Patterson. Lt. Col Patterson has pointed out to the Court, a letter to the US

     Department of Labor, sent by American's counsel which alleged a conversation that never

     occurred between the Plaintiff and Bonds it also contains a number of misrepresentations.

     Although it may appear insignificant, it was made to a federal investigator, demonstrates a

     reckless disregard for USERRA and cannot stand.         Lt. Col. Patterson has also advised this

     honorable court that he believes American acted in bad faith, with reckless disregard for the strict

     liability sole responsibility provisions of USERRA and to harm him by destroying crucial

    evidence such as the Corporate Security Report and the Corporate Business Records.              In a

    last-ditch effort on the eve of oral arguments for summary judgment American sought to smear

    Lt. Col. Patterson and demean his service to the nation, and intimidate him to drop his case by

    alleging he had defrauded the court by never performing military duty. Lt. Col. Patterson entered

    a Rule 37 Motion for sanctions which was fully briefed before this Court. This isn't just about

    Lt. Col Patterson it is about Veteran's. USERRA is not plain vanilla employment, law that the

    employer always wins.


          4. American's actions in 2016 were pretextual to its improper re-employment violation

of USERRA as well as violating the substantive rights of Lt. Col Patterson leading up to

September 24, 2015.         One need look no further than the deposition of James Bonds, who

presents himself as a benevolent boss while providing misleading testimony to the Court in a

number of issues.      If allowed to stand, that testimony will re-write USERRA.        American has


1
  [B]because USER.RA was enacLe<l to protect the righls of veterans anJ members of the
undonni.;d services. it must be broadly construed in favor of its military beneficiaries.'·
                                                                                  Francis,
452 F..M at 301; accord i\labama Power Co. v. Davis, 431 U.S. S81, 5X5, 97 S.Cl. 2002. 52
L.L<l.2d 595 I 1977).
 Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 4 of 9




   taken Bond's testimony and repeatedly invited this Court to commit judicial en-or by applying a

  standard that USERRA prohibits. Bonds in fact was an angry supervisor who was trying to teach

  Lt. Col Patterson a lesson in officership and made a cat's paw of American's management.

  Bonds unlawful actions were a violation of 38 USC § 4302. Bonds further misleads this Court

  by stating he had little knowledge of the Whitehouse matter, when in fact he sent an email to

  Sammy Odeh with more information from Whitehouse previously entered into the Court record.


            5.       In early 2016, Lt. Col. Patterson contacted Dr. Jeffrey Kanter, Ph.d reference

 pending litigation for American's unlawful acts in violation of USERRA.         During a lengthy

 phone call, Dr. Kanter conferenced Dr. Gary Kay in on the phone call. Dr. Kay was briefed on

 the USERRA violation and American's attempt to use a known hired gun to bypass the

 provisions of USERRA. Dr . Kanter did not disclose to Patterson that he hadn't attended the

 FAA HIMS Course, Patterson's union caught the lack of qualification.        When confronted Dr.

 Kanter proffered, Dr. Edwin Bercaw as a substitute.      Patterson doesn't recall any substantive

 interaction with Bercaw only noting that he was rapidly substituted at the last minute. Patterson

fully intended to be examined by Dr. Kanter under ideal conditions without fatigue, however the

lack of candor about his qualification was sufficient to remove Kanter.. In a last minute switch,

Bercaw pawned Patterson off on Nathaly Fonseca a newly licensed psychologist who was not

qualified in accordance with FAA standards.


       6.        Lt. Col Patterson, a sernor field grade Army officer, who holds a Top Secret

SpecialCompartmented Information Clearance (TS SCI), ( one who is examined regularly) does

not comport with American's purported narrative to deflect its unlawful USERRA violations on
  Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 5 of 9




   brilliant display.   The Army also examined Lt. Col Patterson neuropsychologically for

   pre-deployment purposes and found no cognitive issues shortly before the Whitehouse issue.


           7.   Dr. Ibrahim Abi Rafeh, M.D. a prominent local Psychiatrist, who specializes with

  Geriatric issues such as dementia and cognitive impainnent, knows Patterson from the context

  of the Civil Air Patrol, US Air Force Auxiliary and has also flown in CAP aircraft alongside

  Patterson on various search & rescue and counter-drug missions.           Abi-Rafeh received Dr.

  Knippa 's report and briefly consulted with Patterson. In short, Abi-Rafeh advised Patterson that

  he was not going to treat or refer him as there was nothing wrong that would prevent him from

 holding an Airman Medical First Class.       Abi-Rafeh produced an unsworn statement for this

 Court which advises that an airman such as Lt. Col Patterson who holds a Top Secret Clearance,

 First Class Medical, his record as a pilot and having passed multiple evaluations as a pilot

 (designed to assess the safety, judgment and memory) do not comport with any hypothesis that

 Patterson might be cognitively deficient and unsafe.      Abi-Rafeh supports his opinion with

 literature which clearly shows that neurocognitive testing is highly subjective and in light of the

 fatigue which was induced by travelling across three time zones and return without ample

opportunity to rest.     Abi Rafeh, himself a commercially rated pilot is fully aware of the

requirements to be a pilot and the skill necessary to safely operate an aircraft both physically and

mentally


       8. The Honorable Judge Edward Earl Carnes, (Chief United States Circuit Judge of the

United States Court of Appeals for the Eleventh Circuit) opined that "No one's memory is

perfect. People forget things or get confused, and anyone can make an innocent misstatement or

two. Or maybe even three or four. But not 868 of them", with reference to Nore I us errata sheet
  Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 6 of 9




   submitted by the Am long Fi1111 to correct her deposition. Lt. Col Patterson was deposed for

   nearly eight hours beginning at 10am with a brief respite for lunch. Patterson was not afforded a

   dinner break and the deposition droned on. Patterson was advised by his attorney not to bring

   notes to the deposition. Patterson was not atforded an opportunity to review or correct the

  deposition. It is clear that Lt. Col Patterson's interaction with Kanter and Kay would be foremost

  in his mind. Nearly a year elapsed between the phone call with Kanter and Kay and the

  deposition of Patterson. Certainly to characterize misstatements as outright lies is not correct,

  hypocritical and self-serving.


         9. Lt. Col Patterson did not consult with multiple experts for a healthcare reason or

 concern. Jt was in anticipation of litigation. A tler many examinations and tens of thousands of

 dollars of unnecessary expense, not one professional has yd to diagnose a condition that would

 disqualify Lt. Col Patterson from holding a medical certificate first class and only an unethical

 profession who possibly violated state law would attempt to exact thousands more.        Eclv..,·in

 Bercaw has stated that he was aware this matter was the subject of litigation. In fact on April 20,

 2016 he wrote an email to Patterson copied his attorney stating he would only forward a copy of

the report to his attorney. Dr Gary Kay    did not haw an intake form or questionnaire and given

the earlier conversation between Kantor and Kay, the Plaintiff presented himself for whatever

battery of tests Kay might have had for him.    For whatever reason that did not occur An ethical

professional in Dallas who is an expert in head trauma advised Lt. Col Patterson that he didn't

need a doctor, he needed a lawyer and refused to treat Lt. Col Patterson. Bercaw has advised that

Patterson passed the Cogscreen and in taking it again with Kay there would be no practice cffcc.

There is no test of drawing or member that can consider a pilot;s ability to safely fly an aircraft.
  Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 7 of 9




   The best measure of an aviators perfomiance is how they do their job in the cockpit or the

   simulator.


           I 0. The FAA retains sole jurisdiction over the issuance of Aim1an Medical Certificates,

  Ratings and determinations of fitness for duty. Denial of a medical certificate or ,,vould be made

  based on a diagnosis of a disqualifying condition and not unsupported hypothesis. Fatigue is not

  a disqualifying condition.


          I I. American asserts the safety card when it is convenient for its needs. I Iowcvcr the

 DOT IG found that when pilots at American reported serious safety concerns they were labeled

 as problem pilots. American then provided derogatory information to an unethical FAA

 inspector to discredit those problem pilots. Apparently sham investigations as conducted in this

 case are nothing new according to the Deparlment of Transportation Inspector General.




                                              Conclw.ion


        The notion of sanctioning a USERRA plaintiff while the defendant remains outside the

law is premature and sets a dangerous precedent. Given American's conduct in the matter it 1s

hypocritical.   As previously stated in the Plaintiff's response to the Motion for Sanctions,

American chose to ignore safety, when issues were raised by multiple pilots that the flying public

was in danger. [nstead, The FAA reports that American gave an unethical inspector dirt which

could be used to discredit the complaining pilots. The Plaintiff believes that this matter should

be stayed pending a decision of the 11 th Circuit.
 Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 8 of 9




  23 August, 2019                                            Respectfully Submitted




                                                             a-~-~~5--~--]
                                                             Rodney S. Patterson, Lt. Col, Pro Se
                                                             I 092 NW 139th Terrace
                                                             Pembroke Pines, FL 33028-2340
                                                             704-231-0909
                                                             ScottPatterson24 7@gmaiI.com




                                    CERTIFICATE OF SERVICE




       I HEREBY CERTIFY that on August 23, 2019, this memorandum has been manually

filed with the Clerk of the Court of the Southern District of Florida.      I also certify that the

foregoing document is being served this day on counsel of record for Defendant, American

Airlines and to William Amlong, Esq. by email and by Hand.




                                                             /1-yS.~
                                                        Rodney S. Patterson, Lt. Col
Case 0:17-cv-60533-JEM Document 240 Entered on FLSD Docket 08/26/2019 Page 9 of 9




                                       Service List

                                                  MICHAEL A. HOLT
 WILLIAM R. AMLONG

 w RAmiongW;TheAmlon~Firm.com                    HO[. l111holt(l1)lisherphil Iips.com
 Florida Bar Number 470228                       Florida Bar Number 91156 FISHER
                                                 & PHILLIPS LLP
 KAREN COOLMAN AMLONG                            450 E. Las Olas Blvd., Suite 800 Fort
 KAmlorH!Jo··rheAml,m11l·irm.col_ll              Lauderdale, Florida 33301 Telephone:
Florida Bar Number 275565                        954.525.4800
AMLONG & AMLONG, P.A.
500 Northeast Fourth Street, Fort               MARK W. ROBERTSON
Lauderdale, Florida 33301 (954) 462-            ri1robertso111u10111m.com
1983                                            O'MELVENY & MYERS LLP
                                                Times Square Tower 7
NOEL C. PACE                                    Times Square
noel.c.pace.esqtli;gmail.com 206                New York, New York I 0036
N.W. 91 Street                                  (212) 326-2000
El Portal, Florida 33150
(305) 219-1191                                   TRISTAN MORALES
                                                 tmorales1ujomm.co1J1 O' MELVENY
                                                & MYERS LLP
                                                 I 625 Eye Street, Northwest
                                                Washington, DC 20006
                                                (202) 383-5300 I 383-5414 Fax

                                               CAMERON CLOAR-ZA VALET A (Pro
                                               hac vice)
                                               c·ameron.R.Cloanlaa.com
                                               AMERICAN AIRLINES, INC.
                                               4333 Amon Carter Boulevard Ft.
                                               Worth, Texas 76155 Telephone:
                                               (817) 963-1234
